—Order unanimously reversed on the law without costs and application granted. Memorandum: Supreme Court abused its discretion in denying the application for leave to serve a late notice of claim (see, Sauve v City of Buffalo, 177 AD2d 934, lv denied 79 NY2d 757). It is uncontroverted that the School District had notice of the accident through its employee, and its ability to maintain a defense was not prejudiced by the delay. (Appeal from Order of Supreme Court, Niagara County, Mintz, J.—Late Notice of Claim.) Present—Balio, J. P., Lawton, Wesley, Callahan and Davis, JJ.